DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 1 and 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to state “a waveguide layer of a continuous quaternary compound material”. It is clear from figure 2 of the instant application that the material of the waveguide (#102 = #200 + #108 + #208) is not of “a continuous quaternary compound material” as the refractive index of the active layer is not the same as the refractive index of the surrounding guiding layers. Thus, it is not clear that Applicant had possession of the claimed invention at the time of filing.

Art was not located teaching a continuous quaternary compound material across the defined waveguide structure (in combination with the other claim features).
In order to advance prosecution, the limitation has been interpreted to read “of a III-V quaternary compound material” in a manner similar to claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0128982) in view of Garrod et al. (“50% continuous wave wallplug efficiency from 1.53um emitting broad area diode lasers”, Applicant submitted prior art).
	With respect to claim 1, Huang teaches a method of manufacturing (fig.1, [0008], device is fabricated) an optical semiconductor apparatus (fig.1), wherein the apparatus  is configured to operate in a single fundamental transverse mode ([0011, 21] mode shape indicating the single spatial mode is fundamental) of wavelength range ~1050 nm ([0021]) and the apparatus comprises a waveguide layer (fig.1 #12/14/16) of a III-V compound material ([0013-14]) between an n-doped cladding layer (fig.1 #18) and a p-doped cladding layer (fig.1 #10); the waveguide layer includes an first waveguide part (fig.1 #16), and an active layer (fig.1 #14) located between the first waveguide part and the p-doped cladding layer, the active layer being asymmetrically within the waveguide layer closer to the p-doped cladding layer than to the n-doped cladding layer (fig.1); a first end (fig.1 lower) of the first waveguide part is adjacent to the n-doped cladding layer; a second end (fig.1 upper) of the first waveguide part is adjacent to a first end (fig.1 lower) of the active layer; and doping a desired donor density in the first waveguide part equal to or higher than 2* 1017 cm-3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0013] the carrier density dependent internal optical loss necessarily controlled via dopant level) of the compound material. Huang further teaches the refractive indices of the clads to be related ([0013] based on Al content), the refractive indices of the waveguide portions #12/16 to overlap ([0013] based on the Al content), and the use of quaternary materials for implementing different wavelengths ([0023]). Huang does not specify the refractive index of the n-clad to be equal to or larger than the p-clad, the indices of the waveguide portions excluding the active to be constant, or the use of quaternary waveguide materials or enabling 1400-1700nm output wavelength. Garrod teaches a similar laser structure (fig.1) in a similar emission range (title) which makes use of a waveguide layer (fig.1 central), the waveguide layer includes a second waveguide part (fig.1 on p-side of QW) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); the first end (upper) of the second waveguide part is adjacent to the p-doped cladding layer; the second end (lower) of the second waveguide part is adjacent to the second end (upper) of the active layer; the refractive indices of the clads to be equal (fig.1 n-side p-side), the refractive indices of the largest waveguide portions to be equal (fig.1, table 1), the use of quaternary materials for the waveguide (table 1) and emission in the 1400-1700nm range (title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to utilize equal indices of refraction amongst the clads and equal indices of refractive within the waveguide excluding the active region as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]). Further it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to use quaternary materials for the waveguide and an output in the 1400-1700nm range in order to tailor the materials to enable a desired output frequency as Huang has suggested use of such materials and change in wavelength ([0023]) and Garrod has indicated such wavelengths are useful for pumping solid state lasers imaging and eye safe communications (pg.1 col.1 para.1). 
With respect to claim 2, Huang teach setting the donor density ND of the first waveguide part equal to or higher than 5* 1017 cm3 ([0013]).  
With respect to claim 3, Huang setting the donor density ND so as to cause the electric drift current to be a dominant part of the injection current in the first waveguide part ([0013] inherently occurring at uppermost value).  
With respect to claim 4, Huang further teaches the waveguide layer includes a second waveguide part (fig.1 #12) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); a first end of the second waveguide part is adjacent to the p-doped cladding layer (fig.1 #12 top); a second end of the second waveguide part (fig.1 #12 bottom) is adjacent to the second end of the active layer (fig.1 #14 upper); and forming the second waveguide part between the active layer and the p- doped cladding layer thinner than the first waveguide part (fig.1, [0013]).  
With respect to claim 5, Huang further teaches forming the second waveguide part the thickness of which is equal to or less than 0.3 um ([0013]).   
With respect to claim 6, Huang teaches a optical semiconductor apparatus that comprises a waveguide layer (fig.1 #12/14/16) between an n-doped cladding layer (fig.1 #18) and a p-doped cladding layer (fig.1 #10), wherein the apparatus is configured to operate in a single fundamental transverse mode ([0011, 21] mode shape indicating the single spatial mode is fundamental) of wavelength range ~1050 nm ([0021]), and the waveguide layer of a III-V compound material ([0013]) includes a first waveguide part (fig.1 #16), and an active layer (fig.1 “#14) located between the first waveguide part and the p-doped cladding layer (fig.1), the active layer being asymmetrically within the waveguide layer closer to the p-doped cladding layer than to the n-doped cladding layer (fig.1); a first end (fig.1 lower) of the first waveguide part is adjacent to the n-doped cladding layer;-5-RYVKIN et al.Atty Docket No.: GPK-227-330Appl. No.: To Be Assigned a second end (fig.1 upper) of the first waveguide part is adjacent to a first end (fig.1 lower) of the active layer; and the first waveguide part has doping density equal to or higher than 2*1017 cm3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0013] the carrier density dependent internal optical loss necessarily controlled via dopant level) of the compound material.  Huang further teaches the refractive indices of the clads to be related ([0013] based on Al content), the refractive indices of the waveguide portions #12/16 to overlap ([0013] based on the Al content), and the use of quaternary materials for implementing different wavelengths ([0023]). Huang does not specify the refractive index of the n-clad to be equal to or larger than the p-clad, the indices of the waveguide portions excluding the active to be constant, or the use of quaternary waveguide materials or enabling 1400-1700nm output wavelength. Garrod teaches a similar laser structure (fig.1) in a similar emission range (title) which makes use of a waveguide layer (fig.1 central), the waveguide layer includes a second waveguide part (fig.1 on p-side of QW) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); the first end (upper) of the second waveguide part is adjacent to the p-doped cladding layer; the second end (lower) of the second waveguide part is adjacent to the second end (upper) of the active layer; the refractive indices of the clads to be equal (fig.1 n-side p-side), the refractive indices of the largest waveguide portions to be equal (fig.1, table 1), the use of quaternary materials for the waveguide (table 1) and emission in the 1400-1700nm range (title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to utilize equal indices of refraction amongst the clads and equal indices of refractive within the waveguide excluding the active region as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]). Further it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to use quaternary materials for the waveguide and an output in the 1400-1700nm range in order to tailor the materials to enable a desired output frequency as Huang has suggested use of such materials and change in wavelength ([0023]) and Garrod has indicated such wavelengths are useful for pumping solid state lasers imaging and eye safe communications (pg.1 col.1 para.1). 
With respect to claim 7, Huang the apparatus is one of the following: a laser and an optical amplifier ([0007]).  
With respect to claim 8, Huang, as modified, teaches the apparatus comprises at least one of the following: InGaAsP and AlGaInAs (Huang [0023], Garrod table 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar structures and/or doping of the waveguides in an asymmetric guide device:
US 2013/0287057, 6606334, 2011/0128982, 2006/0126688, 2005/0031000, 6167073, 7667226.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828